In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1537V
                                          UNPUBLISHED


    ROBERT PRUDE,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: October 8, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


David John Carney, Green & Schafle LLC, Philadelphia, PA, for Petitioner.

Dhairya Divyakant Jani, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

      On October 3, 2019, Robert Prude filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused by an influenza vaccine administered on October 17,
2017. Petition at -21. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On July 29, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a SIRVA. On October 8, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $57,500.00 for pain and
suffering. Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees with


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
the proffered award. Id. at 2. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $57,500.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

*****************************
                            *
ROBERT PRUDE,               *
                            *
              Petitioner,   *
                            *
v.                          *                                  No. 19-1537V (ECF)
                            *                                  CHIEF SPECIAL MASTER
                            *                                  BRIAN H. CORCORAN
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
              Respondent.   *
*****************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 3, 2019, Robert Prude (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that he suffered a left shoulder injury related to vaccine administration

(“SIRVA”), as defined in the Vaccine Injury Table, following administration of an influenza

vaccine on October 17, 2017. Petition at 1-2. On March 3, 2021, the Chief Special Master

issued an order for petitioner to file a motion for a ruling on the record on the issue of

entitlement to compensation. See ECF No. 26. Petitioner filed his motion for a ruling on the

record recommending compensation on March 24, 2021. See ECF No. 27. On April 22, 2021,

the Secretary of Health and Human Services (“respondent”) filed a combined response to

petitioner’s motion for ruling on the record and Rule 4(c) Report opposing entitlement. See ECF

No. 30. On July 29, 2021, the Chief Special Master issued a ruling on entitlement finding

petitioner entitled to compensation. ECF No. 36.
I.     Items of Compensation

       Respondent now proffers that, based on the Chief Special Master’s ruling on entitlement

and the evidence of record, petitioner should be awarded $57,500.00 in pain and suffering. See

42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       This amount represents all elements of compensation to which petitioner is entitled under

42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $57,500.00, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Robert Prude:                                $57,500.00 2


                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division
1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
2
  The parties have no objection to the amount of the proffered award of damages. Assuming the
Chief Special Master issues a damages decision in conformity with this proffer, the parties waive
their right to seek review of such damages decision. However, respondent reserves his right,
pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Chief Special Master’s July 29, 2021,
ruling on entitlement.
                                                 2
                         HEATHER L. PEARLMAN
                         Deputy Director
                         Torts Branch, Civil Division

                         TRACI R. PATTON
                         Assistant Director
                         Torts Branch, Civil Division

                         /s/ DHAIRYA D. JANI
                         DHAIRYA D. JANI
                         Trial Attorney
                         U.S. Department of Justice
                         Torts Branch, Civil Division
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Tel: (202) 616-4356
                         Email: Dhairya.Jani@usdoj.gov
Dated: October 8, 2021




                            3